TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00084-CV


                                 Darius L. Heads, Appellant

                                               v.

                                 Brittney McDade, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
       NO. 13-3062-FC4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Darius L. Heads seeks to appeal the trial court’s order adjudicating him

in contempt for failure to pay court-ordered child support and ordering him committed to county

jail. Contempt orders are reviewable only by original proceedings—by petition for writ of

habeas corpus, if the person in contempt is confined, or by petition for writ of mandamus, if no

confinement is involved. In re Office of Att’y Gen. of Tex., 215 S.W.3d 913, 915 (Tex. App.—

Fort Worth 2007, orig. proceeding); Sheridan v. Office of the Att’y Gen., No. 03-14-00176-CV,

2014 Tex. App. LEXIS 12370, at *1 (Tex. App.—Austin Nov. 12, 2014, no pet.) (mem. op.).

This Court does not have jurisdiction to review contempt orders on direct appeal. Texas Animal

Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983); see Hopkins v. Ott, No. 03-15-

00606-CV, 2016 Tex. App. LEXIS 4556, at *1 (Tex. App.—Austin Apr. 29, 2016, no pet.)

(mem. op.). Consequently, we dismiss this appeal for want of jurisdiction.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: May 9, 2019